 



Exhibit 10.4
 
NOTE PURCHASE AGREEMENT
 
THIS NOTE PURCHASE AGREEMENT (“Agreement”), dated as of the 8th day of
September, 2006, is made and entered into on the terms and conditions
hereinafter set forth, by and between ORION HEALTHCORP, INC., a Delaware
corporation (the “Company”), and PHOENIX LIFE INSURANCE COMPANY, a New York
corporation (“Investor”).
 
RECITALS:
 
1. The Company is a healthcare services organization that provides outsourced
business services to physicians.
 
2. The Company intends to raise capital in the amount of $8,000,000 by issuing
$4,650,000 of a new class of its common stock (the “Equity Investment”) and
$3,350,000 in subordinated debt (the “Note Purchase”).
 
3. Investor desires to make an investment in the Company in the form of a senior
subordinated unsecured promissory note (the “Note”) in the aggregate original
principal amount of $3,350,000 on the terms and conditions hereinafter set
forth, and for the purpose hereinafter set forth.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the agreement of Investor to make the
Note Purchase, the mutual covenants and agreements hereinafter set forth, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto covenant and agree as follows:
 
ARTICLE 1

 
DEFINITIONS
 
1.1  Defined Terms.  As used in this Agreement, the following terms have the
meanings specified below:
 
“Acquisition Targets” shall mean Rand Medical Billing, Inc., On Line
Alternatives, Inc. and On Line Payroll Services, Inc.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Brantley Capital Shares” means 1,722,983 shares of Class B Common Stock issued
in the name of Brantley Capital Corporation.
 
“Brantley Notes” means (i) that certain Convertible Subordinated Promissory Note
dated June 1, 2005 in the original principal amount of $225,000, as amended on
May 9, 2006 and August 8, 2006, and (ii) that certain Convertible Subordinated
Promissory Note dated June 1, 2005 in the original principal amount of
$1,025,000, as amended on May 9, 2006 and August 8, 2006.
 
“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City are authorized or required by law to close.
 
“Capital Stock” means any and all shares, interests or equivalents in capital
stock (whether voting or nonvoting, and whether common or preferred) of a
Person, including any and all warrants, rights or options to purchase any of the
foregoing.
 
“Closing” has the meaning set forth in Section 5.1.  
 
“Closing Date” has the meaning set forth in Section 5.1.  
 
“Class A Common Stock” means the Class A Common Stock, par value $0.001, of the
Company.
 
“Class B Common Stock” means the Class B Common Stock, par value $0.001, of the
Company.
 
“Class C Common Stock” means the Class C Common Stock, par value $0.001, of the
Company.






--------------------------------------------------------------------------------



 



“Class D Common Stock” means the Class D Common Stock, par value $0.001, of the
Company to be created and issued as part of the Equity Investment.
 
“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act or the Exchange Act.
 
“Company Board Recommendation” has the meaning set forth in Section 3.1(bb).  
 
“Company SEC Documents” has the meaning set forth in Section 3.1(g).  
 
“Default” means any event or condition that constitutes an Event of Default or
that with the giving of notice, the passage of time, or both, would be an Event
of Default.
 
“Equity Investment” has the meaning set forth in the Recitals.
 
“Equity Investment Documents” means the documents and agreements entered into in
connection with the Equity Investment.
 
“Event of Default” means the events specified in Section 6.1.  
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.
 
“Financial Statements” has the meaning set forth in Section 3.1(g).  
 
“Fiscal Year” means the Company’s Fiscal Year, which is the period of twelve
consecutive calendar months ending on December 31. “GAAP” means generally
accepted accounting principles in the United States applied on a consistent
basis.
 
“Governmental Authority” means any federal, state, municipal, national, foreign
or other governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the District of Columbia or a
foreign entity or government.
 
“Guaranty Obligations” means, without duplication, any obligations of the
Company (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing or intended to
guarantee any Indebtedness of any other Person in any manner, whether direct or
indirect, and including without limitation any obligation, whether or not
contingent, (i) to purchase any such Indebtedness or any property constituting
security therefor, (ii) to advance or provide funds or other support for the
payment or purchase of any such Indebtedness or to maintain working capital,
solvency or other balance sheet condition of such other Person (including
without limitation keep well agreements, maintenance agreements, comfort letters
or similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (iii) to lease or purchase property,
securities or services primarily for the purpose of assuring the holder of such
Indebtedness, or (iv) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof.
 
“Indebtedness” means, without duplication, (a) all obligations of the Company
for borrowed money, (b) all obligations of the Company evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made, (c) all obligations of the Company under conditional sale or
other title retention agreements relating to property purchased by the Company
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business), (d) all obligations
of the Company issued or assumed as the deferred purchase price of property or
services purchased by such Person which appear as liabilities on the balance
sheet of the Company (other than trade debt incurred in the ordinary course of
business), (e) all obligations of the Company under any take or pay or similar
arrangements or under commodities agreements, (f) the implied principal
component of all obligations of the Company under capitalized leases, (g) all
obligations of the Company under any interest rate protection agreement or
foreign currency exchange agreement, (h) the principal portion of all
obligations of the Company as an account party in respect of letters of credit
(other than trade letters of credit) and bankers’ acceptances, including,
without duplication, all unreimbursed drafts drawn thereunder (less the amount
of any cash collateral securing any such letters of credit and bankers’
acceptances), (i) the






--------------------------------------------------------------------------------



 



principal portion of all obligations of the Company under synthetic leases,
(j) all obligations of the Company to repurchase any securities issued by the
Company at any time prior to 51/2 years from the Closing Date which repurchase
obligations are related to the issuance thereof, including, without limitation,
obligations commonly known as residual equity appreciation potential shares,
(k) the aggregate amount of uncollected accounts receivable of the Company
subject at such time to a sale of receivables (or similar transaction) to the
extent such transaction is effected with recourse to the Company (whether or not
such transaction would be reflected on the balance sheet of the Company in
accordance with GAAP), (l) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on, or payable out of the proceeds of production
from, property owned or acquired by the Company, whether or not the obligations
secured thereby have been assumed, (m) all Guaranty Obligations of the Company
with respect to Indebtedness of another Person, (n) all accounts payable to
trade creditors which are more than 60 days past due, other than those being
Properly Contested, and (o) the Indebtedness of any partnership or
unincorporated joint venture in which the Company is a general partner or a
joint venturer to the extent such Indebtedness is recourse to the Company.
 
“Indemnified Party” has the meaning set forth in Section 7.1(a).  
 
“Intercreditor Agreement” means one or more agreements among the Company, the
Senior Lenders, the Investor and the holders of certain Junior Indebtedness
setting forth the subordination of the Obligations to the Senior Indebtedness
and the priority of the Obligations to such Junior Indebtedness.
 
“Investor” has the meaning set forth in the Preamble.
 
“Junior Indebtedness” shall mean the following Indebtedness (i) all amounts owed
to U.S. Bank Portfolio Services, as successor to DVI Financial Services, Inc.,
pursuant to that certain Restated Loan Agreement, dated June 18, 2004, as
amended and as may be amended from time to time, (ii) all amounts owed under the
various Subordinated Notes Due December 15, 2007 issued by the Company to the
former owners of Medical Billing Solutions, Inc. and Dennis Cain Physician
Solutions, Ltd and (iii) any amounts that may be owed by the Company pursuant to
any notes issued by the Company to the sellers of any businesses acquired by the
Company between the date hereof and the Closing Date.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).
 
“Loan Document(s)” has the meaning set forth in Section 2.1(b).  
 
“Losses” has the meaning set forth in Section 7.1(a).  
 
“Material Adverse Change” or “Material Adverse Effect” means (a) a material
adverse change in, or a material adverse effect upon, the business, assets,
liabilities (actual or contingent), operations or financial condition of a
Person and its Subsidiaries, taken as a whole; (b) a material adverse change in,
or a material adverse effect upon, the ability of a Person and its Subsidiaries,
taken as a whole, to perform the material obligations under any Loan Document;
or (c) a material adverse change in, or a material adverse effect upon the
legality, validity, binding effect or enforceability against such Person of any
Loan Document (other than Uniform Commercial Code filing statements) to which it
is a party.
 
“Note” has the meaning set forth in the Recitals, together with any replacement
or substitution thereof, any addition or allonge thereto and any amendment,
restatement or other modification thereto from time to time.
 
“Note Purchase” has the meaning set forth in the Recitals.
 
“Obligations” has the meaning set forth in Section 2.1(b).  
 
“Outstanding Class A Common Stock” means, as of the close of business on the
Business Day that immediately precedes the Closing Date, the sum of (i) the
then-outstanding shares of Class A Common Stock, (i) the number of shares of
Class A Common Stock into which the then-outstanding shares of Class B Common
Stock are convertible (excluding the Brantley Capital Shares), (iii) the number
of shares of Class A Common Stock






--------------------------------------------------------------------------------



 



into which the then-outstanding shares of Class C Common Stock are convertible,
(iv) the number of shares of Class A Common Stock into which the shares of
Class D Common Stock to be issued as part of the Equity Investment would be
convertible, assuming that such shares were issued as of such date, (v) the
number of shares of Class A Common Stock into which the Brantley Notes are
convertible, (vi) the number of shares of Class A Common Stock issuable upon
exercise of the warrants and options of the Company specified on Schedule 1.1,
solely to the extent that the exercise price of such warrants or options are
equal to or less than the closing price of the Class A Common Stock as listed on
the American Stock Exchange as of such date and (vii) the total number of shares
of Class A Common Stock that have been granted as restricted stock units of the
Company as specified on Schedule 1.1.  
 
“Person” means any corporation, association, joint venture, partnership, limited
liability company, organization, business, individual, trust, government or
agency or political subdivision thereof or any other legal entity.
 
“Properly Contested” means, in the case of any Indebtedness of the Company
(including any taxes) that is not paid as and when due or payable by reason of
the Company’s bona fide dispute concerning its liability to pay same or
concerning the amount thereof, (i) such Indebtedness is being properly contested
in good faith by appropriate proceedings promptly instituted and diligently
conducted; (ii) the Company has established appropriate reserves as shall be
required in conformity with GAAP; (iii) the non-payment of such Indebtedness
will not have a Material Adverse Effect on the Company; (iv) if the Indebtedness
results from, or is determined by the entry, rendition or issuance against the
Company or any of its assets of a judgment, writ, order or decree, execution on
such judgment, writ, order or decree is stayed pending a timely appeal or other
judicial review; and (vi) if such contest is abandoned, settled or determined
adversely (in whole or in part) to the Company, the Company forthwith pays such
Indebtedness and all penalties, interest and other amounts due in connection
therewith.
 
“Proxy Statement” has the meaning set forth in Section 2.7(a).  
 
“Registration Rights Agreement” has the meaning set forth in Section 2.6.  
 
“Required Company Stockholder Approval” has the meaning set forth in
Section 3.1(bb).  
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.
 
“Senior Indebtedness” has the meaning to be set forth in the Intercreditor
Agreement to be executed between Senior Lender(s) and Investor at the Closing.
 
“Senior Lender” means any Person that holds Senior Indebtedness.
 
“Significant Contracts” has the meaning set forth in Section 3.1(s).  
 
“Special Committee” has the meaning set forth in Section 3.1(bb).  
 
“Subsidiary” means any corporation or other entity of which more than fifty
percent (50%) of the issued and outstanding Capital Stock entitled to vote for
the election of directors or persons performing similar functions (other than by
reason of default in the payment of dividends or other distributions) is at the
time owned directly or indirectly by a Person and/or any Subsidiary of such
Person.
 
“Warrant” has the meaning set forth in Section 2.4.  
 
1.2  Terms Generally.  The definitions in Section 1.1 apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms. The words “include,” “includes” and “including” are deemed to be followed
by the phrase “without limitation.” All references herein to Articles, Sections,
Exhibits and Schedules are deemed references to Articles and Sections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document means such document as amended, restated,
supplemented or otherwise modified from time to time.
 
1.3  Accounting Principles.  Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be






--------------------------------------------------------------------------------



 



delivered hereunder after the Closing Date shall be prepared in accordance with
GAAP applied on a basis consistent with the most recent audited financial
statements of the Company delivered to Investor.
 
ARTICLE 2

 
NOTE PURCHASE; STOCKHOLDER APPROVAL
 
2.1  Evidence of Investment and Repayment.
 
(a) Subject to the terms contained herein and the satisfaction of the conditions
precedent set forth in Section 5.2 or elsewhere herein or in the other Loan
Documents, on the Closing Date Investor shall purchase the Note from the Company
by wire transfer of immediately available funds in the amount of Three Million
Three Hundred Fifty Thousand Dollars ($3,350,000) to an account designated by
the Company prior to Closing and, subject to the satisfaction of the conditions
precedents set forth in Section 5.3 hereof, the Company shall sell the Note to
the Investor and issue the Warrant to the Investor. The Note shall be in the
original principal amount of Three Million Three Hundred Fifty Thousand Dollars
($3,350,000), executed by the Company in favor of Investor, substantially in the
form of Exhibit A attached hereto.
 
(b) The Note, this Agreement, and any Intercreditor Agreement to which the
Company and Investor are parties, and any other instruments and documents
executed by the Company, now or hereafter evidencing or in any way related to
the Indebtedness evidenced by the Note are herein individually referred to as a
“Loan Document” and collectively referred to as the “Loan Documents”. The term
“Obligations” as used herein shall refer to (i) the Note, and any renewals or
extensions thereof, (ii) the full and prompt payment and performance of any and
all other Indebtedness and other obligations of the Company to Investor under
the Loan Documents, direct or contingent (including but not limited to
obligations incurred as endorser, guarantor or surety and including, without
limitation, accrued and unpaid interest, capitalized interest, prepayment
premiums and all costs, fees and expenses provided for hereunder), however
evidenced or denominated, and however and whenever incurred, including but not
limited to Indebtedness incurred pursuant to any present or future commitment of
Investor to the Company under the Loan Documents and (iii) all future advances
made by Investor for taxes, levies, and insurance and all reasonable attorneys’
fees, court costs and expenses of whatever kind incident to the collection of
any of said Indebtedness or other obligations and the enforcement and protection
of the security interest created hereby or by the other Loan Documents.
 
(c) All payments of principal and interest due from the Company hereunder shall
be due, without any presentment thereof, directly to Investor, at Investor’s
address set forth in Section 8.9 or such other address as Investor may from time
to time designate in writing to the Company or, if a bank account with a United
States bank is designated Investor for or in any written notice to the Company
from Investor, the Company will make such payments in immediately available
funds to such bank account, no later than 2:00 p.m. New York City local time on
the date due, marked for attention as indicated, or in such other manner or to
such other account in any United States bank as Investor may from time to time
direct in writing.
 
2.2  Optional Prepayment of Notes.  Subject to any terms as may be set forth in
an Intercreditor Agreement from time to time, on and after the second (2nd)
anniversary of the Closing Date the Company shall have the right at any time and
from time to time, upon the notice provided for below, to prepay the Note in
whole or in part (and, if prepaid in part, in a minimum amount of $500,000). In
the event of an optional prepayment made under this Section 2.2, the Company
shall give Investor written notice of such prepayment not less than 30 nor more
than 60 days prior to the prepayment date, specifying (i) such prepayment date,
(ii) the principal amount of the Note to be prepaid on such date, and (iii) the
accrued interest applicable to the prepayment, and stating that such prepayment
is to be made pursuant to this Section 2.2. The price of the Note payable upon
an optional prepayment pursuant to this Section 2.2 shall be an amount, as
determined on the date of prepayment, equal to (x) the then-outstanding
principal






--------------------------------------------------------------------------------



 



amount of the Note being redeemed multiplied by (y) the applicable price
percentage set forth below, as such amount may be reduced by Investor, plus
(z) all accrued and unpaid interest on the principal redeemed:
 

              Prepayment
 
Date of Prepayment
  Price Percentage    
The second (2nd) anniversary of the Closing Date through, but not including the
third (3rd) anniversary of the Closing Date
    103 %
The third (3rd) anniversary of the Closing Date through, but not including the
fourth (4th) anniversary of the Closing Date
    102 %
The fourth (4th) anniversary of the Closing Date through, but not including the
fifth (5th) anniversary of the Closing Date
    101 %
The fifth (5th) anniversary of the Closing Date and thereafter
    100 %


 
All optional prepayments under this Section 2.2 shall be applied first to all
costs, expenses, indemnities and other amounts payable hereunder and under the
Note, then to payment of default interest, if any, then to payment of accrued
interest and thereafter to payment of principal. Any portion of the Note which
has been prepaid may not be reborrowed.
 
2.3  Purpose of Note Purchase and Use of Proceeds.  The purpose of the
Note Purchase and the use of proceeds shall be to finance the acquisition of the
Acquisition Targets (to be consummated contemporaneously or substantially
contemporaneously with the Closing) and for working capital purposes and related
closing costs.
 
2.4  Issuance of Warrant.  On the Closing Date, the Company shall issue to
Investor the right to purchase at any time within five years of the Closing
Date, for a purchase price of $0.01 per share, such number of shares of the
Class A Common Stock equal to one and one hundred seventeen one-thousandths
percent (1.117%) of the Outstanding Class A Common Stock on the Closing Date,
pursuant to the terms of a Common Stock Purchase Warrant, substantially in the
form of Exhibit B attached hereto (the “Warrant”). The Warrant is fully
detachable from this Agreement and the Note and may be transferred separately
pursuant to the terms thereof.
 
2.5  Reservation of Shares.  The Company shall at all times reserve and keep
available out of its authorized shares of Class A Common Stock, solely for the
purpose of the issuance and delivery of the shares of Class A Common Stock
issuable upon exercise of the Warrant, the maximum number of shares of Class A
Common Stock that may be issuable or deliverable thereupon.
 
2.6  Registration Rights.  On the Closing Date, the Company shall grant to
Investor the right to have the Class A Common Stock issuable upon exercise of
the Warrant registered under the Securities Act, pursuant to the terms of a
Registration Rights Agreement, substantially in the form of Exhibit C attached
hereto (the “Registration Rights Agreement”).
 
2.7  Stockholder Approval.
 
(a) To the extent that stockholder approval of the issuance of the Warrant
and/or the issuance of the Class D Common Stock as part of the Equity Investment
is required by the rules of the American Stock Exchange, as promptly as
practicable after the execution of this Agreement, the Company will prepare and
file with the Commission a proxy statement setting forth the time and place for
holding of a special meeting of the stockholders of the Company for the purpose
of obtaining the Required Company Stockholder Approval (the “Proxy Statement”).
The Company will respond promptly to any comments of the Commission and will use
all reasonable efforts to cause the Proxy Statement to be mailed to the
Company’s stockholders at the earliest practicable time.
 
(b) The Company Board Recommendation shall be included in the Proxy Statement,
except that the Board of Directors of the Company may withdraw or modify in a
manner adverse to Investor such recommendation only if the Special Committee of
the Company determines, in good faith, after consultation with outside legal
counsel, that such action is required in order for the directors of the Company
to comply with their fiduciary duties to the stockholders of the Company.
 
2.8  Purchase Price Allocation.  On the Closing Date, or within sixty (60) days
thereafter, the Company and Investor shall mutually agree upon an allocation of
the $3,350,000 purchase price for the Note and the Warrant as






--------------------------------------------------------------------------------



 



between the Note and the Warrant. The Company and Investor will report the
purchase and sale of the Note and the Warrant in accordance with such allocation
for all federal, state and local tax purposes.
 
ARTICLE 3

 
REPRESENTATIONS AND WARRANTIES
 
3.1  The Company’s Representations.  In order to induce Investor to enter into
this Agreement, the Company hereby represents and warrants to Investor that as
of the date hereof, and, immediately after giving effect to the transactions
contemplated by this Agreement and the other Loan Documents, as of the Closing
Date:
 
(a) Legal Status.  The Company is a corporation duly formed and validly existing
under the laws of the State of Delaware. The Company has the corporate power to
own and operate its properties, to carry on its business as now conducted and to
enter into and to perform its obligations under this Agreement and the other
Loan Documents to which it is a party. The Company is duly qualified to do
business and in good standing in each state in which a failure to be so
qualified would reasonably be expected to have a Material Adverse Effect on the
Company.
 
(b) Authorization.  The Company has the requisite corporate power and authority
to conduct its business and affairs as currently conducted. Except for obtaining
the Required Company Stockholder Approval, the Company has the requisite
corporate power and authority to enter into and perform its obligations under
the Loan Documents and the Warrant, without the consent or approval of any other
person, firm, governmental agency or other legal entity. Except for obtaining
the Required Company Stockholder Approval, the execution and delivery of this
Agreement, the borrowing hereunder, the execution and delivery of each Loan
Document to which the Company is a party and the Warrant, and the performance by
the Company of its obligations thereunder are within the corporate powers of the
Company and have been duly authorized by all necessary corporate action properly
taken, and the Company has received all necessary governmental approvals, if
any, that are required. The officer(s) executing this Agreement, the Note, the
Warrant and all of the other documents to be delivered pursuant to the Loan
Documents to which the Company is a party are duly authorized to act on behalf
of the Company.
 
(c) Validity and Binding Effect.  This Agreement, the Warrant and the other Loan
Documents are the legal, valid and binding obligations of the Company
enforceable in accordance with their respective terms, subject to limitations
imposed by bankruptcy, insolvency, moratorium or other similar laws affecting
the rights of creditors generally or the application of general equitable
principles.
 
(d) Capitalization.  Attached hereto as Schedule 3.1(d) is a table showing the
authorized and issued Capital Stock of the Company, as of the date hereof, on a
fully diluted basis. As of the date hereof, the Company does not have
outstanding any interests or securities convertible or exchangeable for any of
its Capital Stock or containing any profit participation features, and does not
have outstanding any rights or options to subscribe for or to purchase its
Capital Stock or any stock appreciation rights or phantom stock plans, except as
set forth on Schedule 3.1(d). Schedule 3.1(d) accurately sets forth the
following with respect to all outstanding options and rights to acquire any of
the Company’s Capital Stock: (i) the total number of shares (or equivalent)
issuable upon exercise of all outstanding options; (ii) the range of exercise
prices for all such outstanding options; (iii) the number of shares (or
equivalent) issuable, the exercise price and the expiration date for each such
outstanding option; and (iv) with respect to all outstanding options, warrants
and rights to acquire the Company’s Capital Stock, the number of shares (or
equivalent) covered, the exercise price and the expiration date. The Company is
not subject to any obligation (contingent or otherwise) to repurchase, redeem,
retire or otherwise acquire any of its Capital Stock or any warrants, options or
other rights to acquire its Capital Stock, except as set forth on
Schedule 3.1(d). The Company has not violated any applicable federal or state
securities laws in connection with the offer, sale or issuance of any of its
Capital Stock, and the offer, sale and issuance of the Note hereunder do not
require registration under the Securities Act of 1933, as amended, or any
applicable state securities laws.
 
(e) No Conflicts.  Except as set forth on Schedule 3.1(e) hereto, consummation
of the transactions contemplated hereby and the performance of the Obligations
of the Company under and by virtue of the Loan






--------------------------------------------------------------------------------



 



Documents and the Warrant do not conflict with, and will not result in any
breach of, or constitute a default or trigger a Lien under, any mortgage,
security deed or agreement, deed of trust, lease, bank loan or credit agreement,
corporate charter or bylaws, agreement or certificate of limited partnership,
limited liability company agreement, license, franchise or any other material
instrument or agreement to which the Company or any of its Subsidiaries is a
party or by which the Company, any of its Subsidiaries or their respective
properties may be bound or affected or to which the Company or any of its
Subsidiaries has not obtained an effective waiver, except where such event would
not reasonably be expected to have a Material Adverse Effect on the Company.
 
(f) Litigation.  Except as set forth on Schedule 3.1(f) hereto, there are no
actions, suits, investigations, criminal prosecutions, civil investigative
demands, impositions of civil fines or penalties, arbitrations, administrative
hearings or other proceedings pending, or, to the knowledge of the Company,
threatened against or affecting the Company, any of the Company’s property, any
of its Subsidiaries or any property of any of such Subsidiaries, which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect on the Company, or involving the validity or enforceability of any of the
Loan Documents at law or in equity, or before any Governmental Authority.
Neither the Company nor any Subsidiary is subject to any order, writ,
injunction, decree or demand of any court or any Governmental Authority.
 
(g) SEC Filings.  The Company has furnished or made available to Investor true
and complete copies of all reports or registration statements it has filed with
the Commission under the Securities Act and the Exchange Act for all periods
subsequent to December 14, 2004, all in the form so filed (collectively, the
“Company SEC Documents”). As of their respective filing dates, the Company SEC
Documents complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as applicable, and, as of its respective
filing date, no Company SEC Document filed under the Exchange Act contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements made therein, in the
light of the circumstances in which they were made, not misleading, except to
the extent corrected by a subsequently filed document with the Commission. No
Company SEC Document filed under the Securities Act contained an untrue
statement of material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading at the
time such Company SEC Documents became effective under the Securities Act. The
Company’s financial statements, including the notes thereto, included in the
Company SEC Documents (the “Financial Statements”) comply as to form in all
material respects with applicable accounting requirements and with the published
rules and regulations of the Commission with respect thereto, have been prepared
in accordance with GAAP and present fairly the Company’s consolidated financial
position at the dates thereof and of its operations and cash flows for the
periods specified (subject, in the case of unaudited statements, to normal audit
adjustments and footnote disclosures). Since the date of the most recent Company
SEC Document, the Company has not effected any change in any method of
accounting or accounting practice, except for any such change required because
of a concurrent change in GAAP.
 
(h) Other Agreements; No Defaults.  Except as set forth in the Company SEC
Documents or on Schedule 3.1(h), except for the Loan Documents, neither the
Company nor any of its Subsidiaries is a party to any indenture, loan or credit
agreement, lease or other agreement or instrument, or subject to any charter or
corporate restriction, that, if a default occurs thereunder, such default would
reasonably be expected to result in a Material Adverse Change to the Company.
Except as set forth in the Company SEC Documents or on Schedule 3.1(h), neither
the Company nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument material to its business to which it is
a party, including but not limited to this Agreement and the other Loan
Documents, which would reasonably be expected to result in a Material Adverse
Change to the Company, and no other default or event has occurred and is
continuing that with notice or the passage of time or both would constitute a
default or event of default under any of the same.
 
(i) Compliance With Law.  The Company and each of its Subsidiaries have obtained
all licenses, permits, approvals and authorizations necessary or required in
order to conduct their respective business and affairs as heretofore conducted
(other than where the failure to so obtain would not reasonably be expected to
have a Material Adverse Effect on the Company) and has ensured that all required
licenses are in full force and






--------------------------------------------------------------------------------



 



effect on the Closing Date and have not been revoked, suspended or otherwise
limited. The Company and each of its Subsidiaries is in compliance with all
laws, regulations, decrees and orders applicable to it (including but not
limited to laws, regulations, decrees and orders relating to environmental,
occupational, and health standards and controls, antitrust, monopoly, restraint
of trade or unfair competition), except to the extent that any noncompliance, in
the aggregate, cannot reasonably be expected to have a Material Adverse Effect
on the Company.
 
(j) Statements Not False or Misleading.  No representation or warranty given as
of the date hereof by the Company contained in this Agreement or any schedule
attached hereto or any statement in any document, certificate or other
instrument furnished or to be furnished by the Company to Investor pursuant
hereto, taken as a whole, contains or will (as of the time so furnished) contain
any untrue statement of a material fact, or omits or will (as of the time so
furnished) omit to state any material fact which is necessary in order to make
the statements contained therein not misleading.
 
(k) Margin Regulations.  The Company is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock. No proceeds
received pursuant to this Agreement will be used to purchase or carry any equity
security of a class which is registered pursuant to Section 12 of the Exchange
Act.
 
(l) Fees/Commissions.  Except for fees and expenses that may be owed to
Stephens, Inc., the Company has not agreed to pay any finder’s fee, commission,
origination fee or other fee or charge to any person or entity with respect to
the Note Purchase or other transactions contemplated hereunder.
 
(m) Limited Offering of Note.  Assuming the accuracy of the representations and
warranties of Investor contained in Section 3.2 hereof, the offer and sale of
the Note and the Warrant is not required to be registered pursuant to the
provisions of Section 6 of the Securities Act or the registration or
qualification provisions of the blue sky laws of any state. Neither the Company
nor any agent on its behalf has solicited or will solicit any offers to sell or
has offered to sell or will offer to sell all or any part of the Note or
Warrant, to any Person so as to bring the sale of the Note and/or the Warrant by
the Company within the registration provisions of the Securities Act or any
state securities laws.
 
(n) Subsidiaries.  Schedule 3.1(n) hereto is a complete list of each
corporation, partnership, joint venture, limited liability company, or other
business organization in which the Company or any Subsidiary of the Company
owns, directly or indirectly, any Capital Stock or other equity interest, or
with respect to which the Company or any Subsidiary of the Company, alone or in
combination with others, is in a control position, which list shows the
jurisdiction of incorporation or other organization and the percentage of stock
or other equity interest of each Subsidiary owned by the Company or such
Subsidiary. Each Subsidiary of the Company is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
is duly qualified to transact business as a foreign corporation (or other
entity) and is in good standing (or equivalent) in the jurisdictions listed on
Schedule 3.1(n), which are the only jurisdictions where the properties owned or
leased or the business transacted by it makes such licensing or qualification to
do business as a foreign corporation (or other entity) necessary, and no other
jurisdiction has demanded, requested or otherwise indicated that (or inquired
whether) it is required so to qualify. The outstanding Capital Stock of each
Subsidiary of the Company is validly issued, fully paid and nonassessable.
Except as set forth on Schedule 3.1(n), the Company and the Subsidiaries have
good and valid title to the equity interests in the Subsidiaries shown as owned
by each of them on Schedule 3.1(n), free and clear of all liens, claims,
charges, restrictions, security interests, equities, proxies, pledges or
encumbrances of any kind. Except where otherwise indicated herein or unless the
context otherwise requires, any reference to the Company herein shall include
the Company and all of its Subsidiaries.
 
(o) Trademarks, Patents, Etc.  Schedule 3.1(o) is an accurate and complete list
of all patents, trademarks, trade names, trademark registrations, service names,
service marks, copyrights, licenses, formulae and applications therefor owned by
the Company or any of its Subsidiaries or used or required by the Company or any
of its Subsidiaries in the operation of its business, title to each of which is,
except as set forth on Schedule 3.1(o) hereto, held by the Company or a
Subsidiary of the Company free and clear of all adverse claims, liens, security
agreements, restrictions or other encumbrances. Except as set forth on
Schedule 3.1(o),






--------------------------------------------------------------------------------



 



the Company and its Subsidiaries own or possess adequate (and will use their
best efforts to obtain as expediently as possible any additional) licenses or
other rights to use all patents, trademarks, trade names, service marks, trade
secrets or other intangible property rights and know how necessary to entitle
the Company or such Subsidiary to conduct its business as presently being
conducted. There is no pending infringement action, lawsuit, claim or complaint
which asserts that the Company’s or any such Subsidiary’s operations violate or
infringe the rights or the trade names, trademarks, trademark registrations,
service names, service marks or copyrights of others with respect to any
apparatus or method of the Company, any of its Subsidiaries or any adversely
held trademarks, trade names, trademark registrations, service names, service
marks or copyrights, and neither the Company nor any of its Subsidiaries is in
any way making use of any confidential information or trade secrets of any
person, except with the consent of such person. Except as set forth on
Schedule 3.1(o), the Company and each of its Subsidiaries have taken reasonable
steps to protect its proprietary information (except disclosure of source codes
pursuant to licensing agreements) and is the lawful owner of the proprietary
information free and clear of any claim of any third party. As used herein,
“proprietary information” includes without limitation, (i) any computer
programming language, software, hardware, firmware or related documentation,
inventions, technical and nontechnical data related thereto and (ii) other
documentation, inventions and data related to patterns, plans, methods,
techniques, drawings, finances, customer lists, suppliers, products, special
pricing and cost information, designs, processes, procedures, formulas, research
data owned or used by the Company or any of its Subsidiaries or marketing
studies conducted by the Company or any of its Subsidiaries, all of which the
Company considers to be commercially important and competitively sensitive and
which generally has not been disclosed to third parties.
 
(p) Debt.  Schedule 3.1(p) is a complete and correct list of all credit
agreements, indentures, purchase agreements, promissory notes and other
evidences of Indebtedness, guaranties, capital leases and other instruments,
agreements and arrangements presently in effect providing for or relating to
extensions of credit (including agreements and arrangements for the issuance of
letters of credit or for acceptance financing) in respect of which the Company,
any of its Subsidiaries or any of their respective properties is in any manner
directly or contingently obligated, and the maximum principal or face amounts of
the credit in question that are outstanding and that can be outstanding are
correctly stated, and all Liens of any nature given or agreed to be given as
security therefor are correctly described or indicated on Schedule 3.1(p).
 
(q) Taxes.  The Company and each of its Subsidiaries has filed or caused to be
filed all tax returns that are required to be filed (except for returns that
have been appropriately extended by it), and has paid, or will pay when due, all
taxes shown to be due and payable on said returns and all other taxes,
impositions, assessments, fees or other charges imposed on it by any
Governmental Authority, prior to any delinquency with respect thereto (other
than taxes, impositions, assessments, fees and charges currently being Properly
Contested).
 
(r) Certain Transactions.  Except as set forth on Schedule 3.1(r) hereto, no
officer, director or, to the knowledge of the Company, any member of their
immediate families, nor any Subsidiary or affiliate of the Company is, directly
or indirectly, interested in any material contract or agreement with the Company
or any Subsidiary. Except as set forth on Schedule 3.1(r) hereto, the Company is
not indebted, directly or indirectly, to any of its equityholders, officers or
directors or, to the knowledge of the Company, their respective spouses or
children, in any amount whatsoever, and none of said equityholders, officers or
directors or, to the knowledge of the Company, any members of their immediate
families, are indebted to any of the Company or any of its Subsidiaries or have
any direct or indirect ownership interest in any firm or corporation with which
the Company or any of its Subsidiaries has a business relationship. Neither the
Company nor any of its Subsidiaries is a guarantor or indemnitor of any
indebtedness of any other person, firm, corporation or other legal entity.
 
(s) Significant Contracts.  Schedule 3.1(s) is a complete and correct list of
all contracts, agreements and other documents pursuant to which the Company or
any of its Subsidiaries receives revenues in excess of $500,000 per Fiscal Year
or has committed to make expenditures in excess of $500,000 per Fiscal Year
(collectively, the “Significant Contracts”). Each such Significant Contract is
in full force and effect as of the date hereof and the Company does not know of
any reason why any such Significant Contract would not remain in full force and
effect pursuant to the terms thereof.






--------------------------------------------------------------------------------



 



(t) Environmental.  Except as set forth on Schedule 3.1(t) or the reports listed
therein, the Company and each of its Subsidiaries has duly complied with, and
its business, operations, assets, equipment, property, leaseholds or other
facilities are in material compliance with, the provisions of all applicable
federal, state and local environmental, health, and safety laws, codes and
ordinances, and all rules and regulations promulgated thereunder. Except as set
forth on Schedule 3.1(t) or the reports listed therein, neither the Company nor
any Subsidiary has received written notice of, or knows of, any violations by
the Company or any of its Subsidiaries of any federal, state or local
environmental, health or safety laws, codes or ordinances, and any rules or
regulations promulgated thereunder with respect to its businesses, operations,
assets, equipment, property, leaseholds, or other facilities.
 
(u) ERISA.  Neither the Company nor any Subsidiary of the Company has any
pension plan that is sponsored, maintained or contributed to by the Company and
that is subject to the requirements of Title IV of the Employee Retirement
Income Security Act of 1974, 29 U.S.C. §§ 1001-1461, as amended from time to
time. The Company and each of its Subsidiaries have operated and administered
each of its welfare and pension plans in compliance with all requirements of the
Employee Retirement Income Security Act of 1974, as amended from time to time,
except for such instances of noncompliance as have not resulted in and could not
reasonably be expected to have a Material Adverse Effect on the Company.
 
(v) Title to Properties.  The Company and each of its Subsidiaries have good and
marketable title to, or valid leasehold interests in, all its real properties
and good title to its other assets, free and clear of all liens other than those
liens set forth on Schedule 3.1(v).
 
(w) Registration Rights.  Except as set forth on Schedule 3.1(w) hereto, except
as described in the Registration Rights Agreement, the Company is not under any
obligation to register under the Securities Act, or the Trust Indenture Act of
1939, as amended, any of its presently outstanding securities or any of its
securities that may subsequently be issued.
 
(x) Employees.  Neither the Company nor any of its Subsidiaries has had any
current strikes, work stoppages or similar disputes which have resulted in or
which the Company reasonably believes would be expected to have a Material
Adverse Effect on the Company.
 
(y) Location of Properties, Places of Business.  The only jurisdictions in which
the Company or any of its Subsidiaries maintains any tangible personal property
or carries on business are as listed on Schedule 3.1(y) hereto. All billings for
the supply of goods and services by the Company and its Subsidiaries are made
from, and require payment to be made to, the chief executive office of the
Company. Except as set forth on Schedule 3.1(y), neither the Company nor any of
its Subsidiaries has, during the five years preceding the date of this
Agreement, been known as or used any other corporate, trade or fictitious name,
or acquired all or substantially all of the assets, Capital Stock or operating
units of any Person. Neither the Company nor any of its Subsidiaries has, during
the five years preceding the date of this Agreement, had a business location at
any address other than addresses set forth on Schedule 3.1(y).
 
(z) Insurance.  The Company and each of its Subsidiaries carry or are covered by
insurance in such amounts and covering such risks as is adequate for the conduct
of its business and the value of its properties and as is customary for
companies engaged in similar businesses in similar industries.
 
(aa) Real Properties.  Schedule 3.1(aa) hereof sets forth, the address or tax
parcel number of each parcel of real property in which the Company or any of its
Subsidiaries has any estate or interest, together with a description of the
estate or interest (e.g., fee simple, leasehold, etc.) held by the Company or
such Subsidiary. The Company further represents and warrants that with respect
to each parcel of such real property, neither it nor any of its Subsidiaries has
entered into any leases, subleases or other arrangements for occupancy of space
within such parcel, other than the leases described in Schedule 3.1(aa) hereof,
and (v) each lease, sublease, or other arrangement in Schedule 3.1(aa) hereof,
is in full force and effect, and, except as disclosed in Schedule 3.1(aa)
hereof, or as otherwise disclosed to Investor in writing after the date hereof,
there is not continuing any material default on the part of the Company or any
of its Subsidiaries with respect to each lease, sublease, or other arrangement.






--------------------------------------------------------------------------------



 



(bb) Special Committee; Board Recommendation; Required Vote.
 
(i) The special committee of independent directors of the Board of Directors of
the Company (the “Special Committee”), at a meeting duly called and held, has,
by unanimous vote of its members, (A) determined that this Agreement and the
transactions contemplated by this Agreement are advisable and fair to and in the
best interests of the stockholders of the Company, and (B) resolved to recommend
that the stockholders of the Company approve the issuance of the Warrant
pursuant to this Agreement (the “Company Board Recommendation”).
 
(ii) The affirmative vote of holders of a majority of the voting power of the
outstanding shares of the Company’s common stock present at such meeting, voting
together as a single class (the “Required Company Stockholder Approval”), is the
only vote of the holders of any class or series of Capital Stock of the Company
necessary to approve the issuance of the Warrant pursuant to this Agreement.
 
(cc) Foreign Assets Control Regulations, Etc.
 
(i) Except as a result of the identity or status of Investor, neither the sale
of the Note by the Company hereunder nor its use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.
 
(ii) Neither the Company nor any of its Subsidiaries is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of Executive Order No. 13,224
of September 24, 2001, Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg.
49, 079 (2001), as amended and is not a Person that, to its knowledge, engages
in any dealings or transactions with any such Person.
 
(dd) Status under 1940 Act.  The Company is not subject to regulation under the
Investment Company Act of 1940, as amended.
 
3.2  Investor’s Representations.  Investor represents and warrants to the
Company that as of the date hereof, and, immediately after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents, as of
the Closing Date:
 
(a) Legal Status; Authorization.  Investor is (a) a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and (b) has the full power and authority to
execute, deliver and perform its obligations under this Agreement and the other
Loan Documents and to consummate the transactions contemplated by this Agreement
and the other Loan Documents. The execution, delivery and performance by it of
this Agreement and the other Loan Documents (a) has been duly authorized by all
necessary action and (b) does not contravene the terms of its organizational
documents, or any amendment thereof.
 
(b) Validity and Binding Effect.  This Agreement and the other Loan Documents
are the legal, valid and binding obligations of Investor enforceable in
accordance with their respective terms, subject to limitations imposed by
bankruptcy, insolvency, moratorium or other similar laws affecting the rights of
creditors generally or the application of general equitable principles.
 
(c) Fees/Commissions.  Investor has not agreed to pay any finder’s fee,
commission, origination fee or other fee or charge to any person or entity with
respect to the Note Purchase or other transactions contemplated hereunder.
 
(d) Accredited Investor; Purchase Entirely for Own Account.  Investor is an
“accredited investor” as that term is defined in Rule 501 of the Securities Act
and, in making the purchase contemplated herein, it is specifically understood
and agreed that Investor is acquiring the Note for the purpose of investment and
not with a view towards the sale or distribution thereof within the meaning of
the Securities Act.
 
(e) Restricted Securities.  Investor understands that the Note will not be
registered under the Securities Act, by reason of its issuance by the Company in
a transaction exempt from the registration requirements of the






--------------------------------------------------------------------------------



 



Securities Act, and that it must hold the Note indefinitely unless a subsequent
disposition thereof is registered under the Securities Act and applicable state
securities laws or is exempt from registration.
 
(f) Receipt of Information.  Investor has received all the information it
considers necessary or appropriate for deciding whether to purchase the Note.
Investor further represents that it has had an opportunity to ask questions and
receive answers from the Company regarding the terms and conditions of the
offering of the Note, the business, properties, prospects and financial
condition of the Company and to obtain additional information (to the extent the
Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify the accuracy of any information furnished
to it or to which it had access. The foregoing, however, does not limit or
modify the representations and warranties of the Company in Section 3.1 of this
Agreement or the right of Investor to rely thereon. Investor learned of this
investment opportunity as a result of direct contact by the Company or an agent
of the Company and not by means of advertising, publication or other written
materials.
 
(g) Investment Experience.  Investor is experienced in evaluating and investing
in securities, of companies in the development state and acknowledges that it is
able to fend for itself, can bear the economic risk of its investment, and has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the investment in the Note.
Investor also represents that it has not been organized for the purpose of
purchasing the Note.
 
ARTICLE 4

 
POST CLOSING COVENANTS AND AGREEMENTS
 
The Company hereby covenants and agrees, that on the Closing Date and thereafter
for so long as this Agreement is in effect and until the payment in full of all
principal and interest under the Note together with all other Obligations under
the Loan Documents:
 
4.1  Payment of Obligations.  The Company shall pay the Indebtedness evidenced
by the Note according to the terms thereof, and shall timely pay or perform, as
the case may be, all of the other Obligations of the Company to Investor,
together with interest thereon, and any extensions, modifications,
consolidations and/or renewals thereof and any notes given in payment thereof.
 
4.2  Financial Statements and Other Reports.  The Company shall furnish to
Investor (a) not later than such time as provided to the Senior Lenders, such
reports delivered by the Company to the Senior Lenders and (b) a copy of each
financial statement and report that the Company files with the Commission or any
stock exchange. The Company shall furnish to Investor, with reasonable
promptness, such other data and information relating to the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries or relating to the ability of the Company to perform its
obligations hereunder, under the Note or under the other Loan Documents, as from
time to time may be reasonably requested, in writing, by the Investor.
 
4.3  Maintenance of Books and Records; Inspection.  The Company shall, and shall
cause each of its Subsidiaries to, maintain its books, accounts and records in
accordance with GAAP, and after reasonable notice from Investor, permit
Investor, its officers and employees and any professionals designated by
Investor in writing, at the Company’s expense, to visit and inspect any of its
or its Subsidiaries’ properties, corporate books and financial records, and to
discuss its and its Subsidiaries’ accounts, affairs and finances with the
Company or the principal officers of the Company or any Subsidiary during
reasonable business hours, all at such times as Investor may reasonably request;
provided that no such inspection shall materially interfere with the conduct of
the Company’s or any Subsidiary’s business, and that prior to an Event of
Default, the Company shall not be responsible for the expenses of more than two
such audits each Fiscal Year.
 
4.4  Insurance.  Without limiting any of the requirements of any of the other
Loan Documents, the Company shall, and shall cause each of its Subsidiaries to,
maintain, in such form, written by such companies, in such amounts, for such
period, and against such risks as is customary for entities engaged in
comparable business activities or as otherwise may be reasonably acceptable to
Investor, including, without limitation, (a) to the extent required by
applicable law, worker’s compensation insurance (or a legally sufficient amount
of






--------------------------------------------------------------------------------



 



self insurance against worker’s compensation liabilities, with adequate
reserves, under a plan approved by Investor, such approval not to be
unreasonably withheld or delayed), (b) fire and “all risk” casualty insurance on
all its real and personal property, (c) public liability insurance, and
(d) business interruption insurance. At the request of Investor, the Company
will deliver forthwith a certificate specifying the details of such insurance in
effect. The Company shall promptly provide written notice, in reasonable detail,
to Investor whenever there is any material change to the Company’s or any
Subsidiary’s insurance coverage.
 
4.5  Taxes and Assessments.  The Company shall, and shall cause each of its
Subsidiaries to, (a) file all tax returns and appropriate schedules thereto that
are required to be filed under applicable law, prior to the date of delinquency,
(b) pay and discharge all taxes, assessments and governmental charges or levies
imposed upon the Company or any Subsidiary upon its income and profits or upon
any properties belonging to it, prior to the date on which penalties attach
thereto, and (c) pay all taxes, assessments and governmental charges or levies
that, if unpaid, would reasonably be expected to result in a lien or charge upon
any of its properties; provided, however, that the Company or any Subsidiary in
good faith may Properly Contest any such tax, assessment, governmental charge or
levy described in the foregoing clauses (b) and (c).
 
4.6  Corporate Existence.  The Company shall, and shall cause each of its
Subsidiaries to, maintain its legal existence and good standing in the state of
its formation, and its qualification and good standing as a foreign entity in
each jurisdiction in which such qualification is necessary pursuant to
applicable law except where the failure to be qualified and in good standing as
a foreign corporation would not reasonably be expected to result in a Material
Adverse Change to the Company.
 
4.7  Compliance with Law and Other Agreements.  Except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect on the
Company, the Company shall, and shall cause each of its Subsidiaries to,
maintain its business operations and property owned or used in connection
therewith in compliance with (a) all applicable federal, state and local laws,
regulations and ordinances governing such business operations and the use and
ownership of such property, and (b) all agreements, licenses, franchises,
indentures and mortgages to which the Company or any of its Subsidiaries is a
party or by which the Company, any of its Subsidiaries or any of their
respective properties is bound.
 
4.8  Notice of Default.  The Company shall give written notice to Investor of
the occurrence of any Default or Event of Default under this Agreement or any
default or event of default under any other Loan Document promptly upon the
occurrence thereof.
 
4.9  Notice of Litigation.  The Company shall give notice, in writing, to
Investor of (a) any actions, suits or proceedings, instituted by any Person
against the Company or any of its Subsidiaries or affecting any of the assets of
the Company of any of its Subsidiaries wherein the amount at issue is in excess
of $500,000 and after any such action, suit or proceeding is instituted,
information reasonably related thereto as reasonably requested from time to time
by Investor, and (b) any dispute, investigation, claim, imposition of criminal
or civil fines and penalties or civil investigative demands, not resolved within
30 days of the commencement thereof, between the Company or any of its
Subsidiaries on the one hand and any governmental regulatory body on the other
hand, which dispute would reasonably be expected to materially interfere with
the normal operations of the Company and its Subsidiaries.
 
4.10  Debt.  Without the prior written consent of Investor, the Company shall
not create, incur, assume or suffer to exist Indebtedness of any description
whatsoever, excluding:
 
(a) the Indebtedness evidenced by the Note and the other Loan Documents;
 
(b) the endorsement of negotiable instruments payable to the Company for deposit
or collection in the ordinary course of business;
 
(c) trade payables incurred in the ordinary course of business;
 
(d) the Indebtedness listed on Schedule 3.1(l) hereto and any refinancings,
refundings, renewals or extensions thereof, which do not increase the principal
amount or shorten the maturity thereof, and the interest thereon;






--------------------------------------------------------------------------------



 



(e) purchase money Indebtedness hereafter incurred by the Company to finance the
purchase of fixed assets used in the Company’s business; provided that (i) the
total of all such Indebtedness for all such Persons taken together shall not
exceed an aggregate principal amount of $250,000 at any one time outstanding;
(ii) such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed; and (iii) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing; and
 
(f) other Indebtedness relating to capitalized leases, financing of insurance
premiums, capital expenditures and other unsecured Indebtedness incurred in the
ordinary course of business, in an aggregate amount not to exceed, at any time,
$500,000.
 
Without the prior written consent of Investor, the Company shall not permit any
of its Subsidiaries to create, incur, assume or suffer to exist indebtedness of
any description whatsoever.
 
4.11  Inconsistent Agreements.  Without the prior written consent of Investor,
the Company shall not enter into, or permit any of its Subsidiaries to enter
into, any agreement material in amount containing any provision which would be
violated or breached by the performance by the Company of its respective
Obligations hereunder or under any of the Loan Documents.
 
4.12  Modification of Charter.  Without the prior written consent of Investor,
the Company will not amend, modify or change any provision of its certificate of
incorporation, bylaws, or the terms of any class or series of its Capital Stock,
other than in a manner that could not reasonably be expected to adversely affect
Investor in its capacity as a holder of the Note.
 
4.13  Limitations on Layering.  Notwithstanding the provisions of Section 4.10,
the Company shall not incur, or permit to exist, any Indebtedness that is
subordinate or junior in right of payment to any Senior Indebtedness and senior
in any respect in right of payment to any Indebtedness arising under this
Agreement and the Note.
 
4.14  Distributions.  Except for the acquisition of the Brantley Capital Shares,
the Company will not, at any time, declare or make or incur any liability to
declare or make any Distribution and will not permit any of its Subsidiaries to
incur any liability with respect to any such Distributions. “Distribution” means
(a) dividends or other distributions or payments on Capital Stock of the Company
or (b) the redemption or acquisition of such Capital Stock (except when solely
in exchange for such Capital Stock), unless made, contemporaneously, from the
net cash proceeds of a sale of such Capital Stock; provided, however, that
nothing herein shall prevent or prohibit the payment of “payable in kind”
distributions on the Capital Stock of the Company as set forth in the Company’s
certificate of incorporation. The Company will not permit any of its
Subsidiaries to declare or pay dividends or other distributions or payments on
its Capital Stock except to the Company. The Company will not permit any of its
Subsidiaries to redeem or otherwise acquire any of its Capital Stock.
 
4.15  Affiliates.  The Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly enter into any material transaction or
material group of related transactions (including, without limitation, the
purchase, lease, sale or exchange of properties of any kind or the rendering of
any service) with any affiliate, except in the ordinary course and pursuant to
the reasonable requirements of the Company’s and such Subsidiary’s business and
upon fair and reasonable terms no less favorable to the Company or such
Subsidiary than would be obtainable in a comparable arm’s-length transaction
with a Person not an affiliate.
 
ARTICLE 5

 
CLOSING; CONDITIONS TO CLOSING
 
5.1  Closing.  The purchase and sale of the Note shall take place at the offices
of the Company, 1805 Old Alabama Road, Suite 350, Roswell, Georgia 33076 (the
“Closing”) on the third (3rd) Business Day after the satisfaction or waiver of
the conditions set forth in this Article 5 (other than any such conditions that
by their terms cannot be satisfied until the Closing Date, which conditions
shall be required to be so satisfied or waived on the Closing Date), unless
another time or date is agreed to in writing by the parties hereto (the “Closing
Date”). Conditions precedent set forth in Section 5.2 below may be waived solely
by the Investor in its sole discretion.






--------------------------------------------------------------------------------



 



Conditions precedent set forth in Section 5.3 below may be waived solely by the
Company in its sole discretion. If the Agreement shall have been terminated
pursuant to Section 8.1 hereof prior to the Closing Date, no Closing shall
occur.
 
5.2  Conditions to Investor’s Obligations.  Investor’s obligations to purchase
and pay for the Note at the Closing are subject to Investor determining, in its
good faith discretion, that the following conditions have been satisfied (or
Investor waiving in its sole discretion in writing the conditions that it has
determined have not been satisfied), on or before the Closing Date:
 
(a) No Material Adverse Change.  Since June 30, 2006, there has not occurred a
Material Adverse Change to the Company or any Acquisition Target.
 
(b) Representations, Warranties and Covenants.  Subject to the second sentence
of this clause (b), the representations and warranties of the Company contained
in Article 3 shall be true and correct in all material respects (without
duplication of materiality qualifiers) on and as of the date when made and on
and as of the Closing Date. The Company shall have delivered to the Investor all
revisions to the representations in Sections 3.1(d), (g), (n), (o), (p), (q),
(r), (s), (t), (v), (x), (y), and (aa) to give effect to the consummation of the
Equity Investment and the acquisition of the Acquisition Targets, and such
revisions shall be in form and substance satisfactory to the Investor in its
good faith discretion. In addition, the Company will have performed, or shall
have caused to be performed, all agreements, obligations and covenants required
herein to be performed by it on or prior to the Closing Date. No Default or
Event of Default occurring as a result of a breach of any covenant set forth in
Article 4 shall exist as of the Closing Date determined as if this Agreement had
been in full force and effect at all times from and after June 30, 2006.
 
(c) Consummation of the Equity Investment and the Acquisitions.  On or prior to
the Closing Date, the Equity Investment and the acquisition of the Acquisition
Targets shall have been consummated in accordance with the terms and conditions
of the Equity Investment Documents, the applicable acquisition agreements and
all applicable laws. On or prior to the Closing Date, the Company shall have
delivered to the Investor pro forma financial statements of the Company and its
Subsidiaries giving effect to the acquisition of the Acquisition Targets, the
consummation of the Equity Investment and the Note Purchase, the closing of the
Senior Indebtedness, the retirement of the Brantley Capital Shares and the
conversion of the Brantley Notes, the Class B Common Stock and the Class C
Common Stock, and such pro forma financial statements shall be satisfactory to
the Investor.
 
(d) Consent of Third Parties, Governmental Authorities, etc.  The Company shall
have presented evidence satisfactory to Investor to the effect that (i) all
consents, waivers and amendments required in connection with the consummation of
the transactions related to this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby have been obtained, (ii) the
transactions related to the Loan Documents shall not violate, or constitute or
trigger the occurrence of a default or an event of default with respect to, any
contractual obligations of the Company or any of its Subsidiaries and
(iii) neither the Company nor any of its Subsidiaries is in violation of or
default under or with respect to any of its material contractual obligations.
 
(e) Stockholder Approval.  The Company shall have received the Required Company
Stockholder Approval for the consummation of the Note Purchase and the
transactions contemplated by this Agreement on the terms and conditions approved
by the Company Board Recommendation and such Company Stockholder Approval shall
not be subject to any injunction or court, stock exchange or administrative
proceeding challenging its legality, validity or effectiveness.
 
(f) Senior Financing and Intercreditor Agreements.  On or prior to the Closing
Date, the Company shall have consummated a transaction with one or more Senior
Lenders for the provision of not less than $6,500,000 of senior secured
financing. The Company and Investor shall have entered into one or more
Intercreditor Agreements with the Senior Lenders and the holders of certain
Junior Indebtedness, on terms satisfactory to Investor, and each of the same
shall be in full force and effect.
 
(g) Conversions; Repurchase.  On or before Closing, Brantley Partners IV, L.P.
shall have converted the entire unpaid principal amount of, and any accrued but
unpaid interest on, the Brantley Notes into shares of






--------------------------------------------------------------------------------



 



Class A Common Stock. On or before Closing, the Company shall have acquired all
of the Brantley Capital Shares and have retired the same and/or all of the
outstanding shares of Class B Common Stock and Class C Common Stock shall have
been either converted into shares of Class A Common Stock or otherwise redeemed,
repurchased or purchased by the Company.
 
(h) Certain Documents.  Investor shall have received the following closing
documents, in form and substance satisfactory to Investor, all of which shall,
except as specified below, be fully executed originals, and shall be in full
force and effect:
 
(i) the Note, duly executed by the Company, in form and substance satisfactory
to the Investor; a Private Placement Number issued by Standard & Poor’s CUSIP
Service Bureau (in cooperation with the Securities Valuation Office of the
National Association of Insurance Commissioners) shall have been obtained for
the Note;
 
(ii) the Warrant, duly executed by the Company; a Private Placement Number
issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the
Securities Valuation Office of the National Association of Insurance
Commissioners) shall have been obtained for the Warrant;
 
(iii) the Registration Rights Agreement, duly executed by the Company;
 
(iv) an opinion of the Company’s counsel, dated the Closing Date, as to the Loan
Documents, in form and substance reasonably satisfactory to Investor;
 
(v) a certificate of the Secretary of State of Delaware as to the good standing
of the Company in such jurisdiction dated as of a date within five (5) Business
Days prior to the Closing Date;
 
(vi) a certificate, dated as of the Closing Date, of the secretary of the
Company certifying (A) that the copies of the certificate of incorporation and
the bylaws of the Company, attached thereto and as amended to date, are true,
complete and correct, (B) that the copies of the resolutions of the directors of
the Company, authorizing the transactions contemplated by this Agreement and
each of the Loan Documents (including the issuance of the Note) are true,
complete and correct, (C) as to the incumbency of each Person executing this
Agreement and each of the Loan Documents on behalf of the Company, and (D) as to
any other matters reasonably requested by Investor;
 
(vii) a certificate from an officer of the Company, in form and substance
satisfactory to the Investor, with respect to the satisfaction of the
requirements under Sections 5.2(a), (b), (c), (e), (f) and (g) above; and
 
(vii) such other documents as Investor may reasonably request in connection with
this Agreement, and each such document shall be in form and substance reasonably
satisfactory to Investor. All fees and expenses of Investor required to be paid
pursuant to Section 9.2 hereof shall have been paid and all actions required
under Section 2.5 hereof shall have been undertaken and completed. Any
withdrawals or modifications referred to in Section 2.7(b) hereof shall be
satisfactory to the Investor in its sole discretion.
 
5.3  Conditions to the Company’s Obligations.  The Company’s obligations to
issue and sell the Note at the Closing are subject to the Company determining,
in its reasonable discretion, that the following conditions have been satisfied
(or the Company waiving in writing the conditions that it has determined have
not been satisfied), on or before the Closing Date:
 
(a) Representations, Warranties and Covenants.  The representations and
warranties of Investor contained in Article 3 shall be true and correct in all
material respects (without duplication of materiality qualifiers) on and as of
the Closing Date. In addition, Investor will have performed, or shall have
caused to be performed, all agreements, obligations and covenants required
herein to be performed by it on or prior to the Closing Date.
 
(b) Consummation of the Equity Investment.  On or prior to the Closing Date, the
Equity Investment shall have been consummated in all material respects in
accordance with the terms and conditions of the Equity Investment Documents and
all applicable laws.






--------------------------------------------------------------------------------



 



(c) Consent of Third Parties, Governmental Authorities, etc.  The Company shall
have received evidence reasonably satisfactory to it to the effect that (i) all
material consents, waivers and amendments required in connection with the
consummation of the transactions related to this Agreement and the other Loan
Documents and the transactions contemplated hereby and thereby have been
obtained, (ii) the transactions related to the Loan Documents shall not violate,
or constitute or trigger the occurrence of an event of default with respect to,
any contractual obligations of the Company or any of its Subsidiaries and
(iii) neither the Company nor any of its Subsidiaries is in violation of or
default under or with respect to any of its material contractual obligations.
 
(d) Stockholder Approval.  The Company shall have received the Required Company
Stockholder Approval for the consummation of the Note Purchase and the
transactions contemplated by this Agreement on the terms and conditions approved
by the Company Board Recommendation and such Company Stockholder Approval shall
not be subject to any injunction or court, stock exchange or administrative
proceeding challenging its legality, validity or effectiveness.
 
(e) Conversions; Repurchase.  On or before Closing, Brantley Partners IV, L.P.
shall have converted the entire unpaid principal amount of, and any accrued but
unpaid interest on, the Brantley Notes into shares of Class A Common Stock. On
or before Closing, the Company shall have acquired all of the Brantley Capital
Shares and have retired the same and/or all of the outstanding shares of Class B
Common Stock and Class C Common Stock shall have been either converted into
shares of Class A Common Stock or otherwise redeemed, repurchased or purchased
by the Company.
 
(f) Certain Documents.  The Company shall have received the following closing
documents, in form and substance satisfactory to the Company, all of which
shall, except as specified below, be fully executed originals, and shall be in
full force and effect:
 
(i) the Registration Rights Agreement, duly executed by the Investor; and
 
(ii) such other documents as the Company may reasonably request in connection
with this Agreement, and each such document shall be in form and substance
reasonably satisfactory to the Company.
 
ARTICLE 6

 
DEFAULT AND REMEDIES
 
6.1  Events of Default.  The occurrence of any of the following shall constitute
an Event of Default hereunder:
 
(a) Default in the payment of:
 
(i) Any principal of or premium on the Note when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise, and such Default
continues unremedied for a period of three (3) Business Days; or
 
(ii) Any interest on the Note or any other amount (other than an amount referred
to in (i) above) due under any of the Loan Documents, when and as the same
becomes due and payable, and such Default continues unremedied for a period of
three (5) Business Days;
 
(b) Any representation or warranty by the Company as to any matter hereunder or
under any of the other Loan Documents, or delivery by any of the Company of any
schedule, statement, resolution, report, certificate, notice, instruction or
writing to or furnished to Investor is untrue in any material respect on the
date as of which the facts set forth therein are stated or certified;
 
(c) Default shall occur in the performance of (i) any of the covenants or
agreements of the Company contained in Sections 4.2, 4.6, 4.8, or 4.12 or
(ii) any other covenants or agreements of the Company contained herein or in any
of the other Loan Documents and, in the case of clause (ii) above, such failure
shall continue






--------------------------------------------------------------------------------



 



for 30 days after the earlier of (a) written notice thereof has been given by
Investor to the Company and (b) any officer of the Company knows or reasonably
should have known of such failure;
 
(d) Any of the following events shall have occurred with respect to the Company
or any of its Subsidiaries: (i) the Company or any of its Subsidiaries shall
have made an assignment for the benefit of its creditors; (ii) the Company or
any of its Subsidiaries shall have admitted in writing its inability to pay its
debts as they become due; (iii) the Company or any of its Subsidiaries shall
have filed a voluntary petition in bankruptcy; (iv) the Company or any of its
Subsidiaries shall have been adjudicated bankrupt or insolvent; (v) the Company
or any of its Subsidiaries shall have filed any petition or answer seeking for
itself any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future applicable law
pertinent to such circumstances; (vi) the Company or any of its Subsidiaries
shall have filed or shall file any answer admitting or not contesting the
material allegations of a bankruptcy, insolvency or similar petition filed
against the Company; (vii) the Company or any of its Subsidiaries shall have
sought or consented to, or acquiesced in, the appointment of any trustee,
receiver, or liquidator of it or of all or any substantial part of its
properties; (viii) 60 days shall have elapsed after the commencement of an
action against the Company or any of its Subsidiaries seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future applicable law without such action having
been dismissed or without all orders or proceedings thereunder affecting the
operations or the business of the Company or such Subsidiary having been stayed,
or if a stay of any such order or proceedings shall thereafter be set aside and
the action setting it aside shall not be timely appealed; or (ix) 60 days shall
have expired after the appointment, without the consent or acquiescence of the
Company or any of its Subsidiaries, of any trustee, receiver or liquidator of
the Company or such Subsidiary or of all or any substantial part of the assets
and properties of the Company or such Subsidiary without such appointment having
been vacated.
 
(e) The occurrence with respect to the Company or any of its Subsidiaries of any
action initiating, or any event that results in, the dissolution, liquidation,
winding up or termination of the Company or such Subsidiary;
 
(f) Any judgment in excess of $500,000, to the extent not fully paid or
discharged (excluding any portion thereof that is covered by an insurance policy
issued by an insurance company of recognized standing and creditworthiness which
has acknowledged the coverage of such policy with respect to such judgment) is
rendered against the Company or any of its Subsidiaries, and the same shall
remain undischarged for a period of 21 consecutive days during which execution
is not effectively stayed, or any action is legally taken by a judgment creditor
to levy upon assets or properties of the Company or any of its Subsidiaries to
enforce any such judgment;
 
(g) Any event of default shall occur under the documents evidencing the Senior
Indebtedness, where such event of default results in the acceleration of the
Senior Indebtedness; any default in the performance of or compliance with any
term of any evidence of any documents or instruments evidencing the Junior
Indebtedness or any other Indebtedness (other than Senior Indebtedness), which
Junior Indebtedness or other Indebtedness has an aggregate outstanding principal
amount of at least $250,000, and such default shall have continued beyond the
expiration of any applicable grace period provided for in the documents
evidencing such Junior Indebtedness or such other Indebtedness.
 
6.2  Acceleration of Maturity; Remedies.  Upon the occurrence and during the
continuance of any Event of Default (a) specified in Sections 6.1(d) or 6.1(e),
the Note shall automatically become immediately due and payable, together with
interest accrued thereon, without presentment, demand, protest or notice of any
kind, all of which are hereby waived by the Company, (b) specified in
Section 6.1(a), Investor may, at its option, declare by notice in writing to the
Company that the Note to be, and the Note shall thereupon be and become,
immediately due and payable, together with interest accrued thereon without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Company and (c) if such event is an Event of Default (other
than under an Event of Default under any of Sections 6.1(a), 6.1(d) or 6.1(e)),
Investor may, at its option, declare by notice in writing to the Company the
Note to be, and the Note shall thereupon be and become, immediately due and
payable, together with interest accrued thereon without presentment, demand,
protest or other notice of any kind, all of which






--------------------------------------------------------------------------------



 



are hereby waived by the Company. Upon the occurrence of any such Event of
Default and the acceleration of the maturity of the Indebtedness evidenced by
the Note:
 
(a) Investor shall be immediately entitled to exercise any and all rights and
remedies possessed by Investor pursuant to the terms of the Note and all of the
other Loan Documents; and
 
(b) Investor shall have any and all other rights and remedies that Investor may
now or hereafter possess at law, in equity or by statute.
 
6.3  Remedies Cumulative; No Waiver.  No right, power or remedy conferred upon
or reserved to Investor by this Agreement or any of the other Loan Documents is
intended to be exclusive of any other right, power or remedy, but each and every
such right, power and remedy shall be cumulative and concurrent and shall be in
addition to any other right, power and remedy given hereunder, under any of the
other Loan Documents or now or hereafter existing at law, in equity or by
statute. No delay or omission by Investor to exercise any right, power or remedy
accruing upon the occurrence and during the continuance of any Event of Default
shall exhaust or impair any such right, power or remedy or shall be construed to
be a waiver of any such Event of Default or an acquiescence therein, and every
right, power and remedy given by this Agreement and the other Loan Documents to
Investor may be exercised from time to time and as often as may be deemed
expedient by Investor.
 
6.4  Proceeds of Remedies.  Any or all proceeds resulting from the exercise of
any or all of the foregoing remedies shall be applied as set forth in the Loan
Document(s) providing the remedy or remedies exercised, if none is specified, or
if the remedy is provided by this Agreement, then as follows:
 
First, to the costs and expenses, including without limitation reasonable
attorneys’ fees and disbursements, incurred by Investor in connection with the
exercise of its remedies;
 
Second, to the reasonable expenses of curing the Default that has occurred, in
the event that Investor elects, in its sole discretion, to cure the Default that
has occurred;
 
Third, to the payment of the Obligations under the Loan Documents of the
Company, including but not limited to the payment of the principal of and
interest on the Indebtedness evidenced by the Notes, in such order of priority
as Investor shall determine in its sole discretion; and
 
Fourth, the remainder, if any, to the Company or to any other Person lawfully
thereunto entitled.
 
ARTICLE 7

 
INDEMNIFICATION; SURVIVAL
 
7.1  General Indemnification.
 
(a) The Company, without limitation as to time, will defend and indemnify
Investor and its officers, directors, managers, employees, attorneys and agents
(each, an “Indemnified Party”) against, and hold each Indemnified Party harmless
from, all losses, claims, damages, liabilities, costs (including the costs of
preparation and attorneys’ fees and expenses) (collectively, the “Losses”)
incurred by any Indemnified Party as a result of, or arising out of, or relating
to (A) any misrepresentation or breach of any representation or warranty made by
the Company herein or (B) any breach of any covenant, agreement or Obligation of
the Company contained in any of the Loan Documents, other than in either case
any Losses resulting from action on the part of such Indemnified Party to the
extent they are a result of such party’s gross negligence or willful misconduct.
The Company agrees to reimburse each Indemnified Party promptly for all such
Losses as they are incurred by such Indemnified Party in connection with the
investigation of, preparation for or defense of any pending or threatened claim
or any action or proceeding arising therefrom. The obligations of the Company
under this paragraph will survive any transfer of the Note and the termination
of this Agreement. In the event that the foregoing indemnity is unavailable or
insufficient to hold an Indemnified Party harmless, then the Company will
contribute to amounts paid or payable by such Indemnified Party in respect of
such Indemnified Party’s Losses in such proportions as appropriately reflect the
relative benefits received by and fault of the Company and such Indemnified
Party in connection with the matters as to which such Losses relate and other
equitable considerations.






--------------------------------------------------------------------------------



 



(b) If any action, proceeding or investigation is commenced, as to which any
Indemnified Party proposes to demand indemnification, it shall notify the
Company with reasonable promptness; provided, however, that any failure by such
Indemnified Party to notify the Company shall not relieve the Company from its
obligations hereunder except to the extent the Company is prejudiced thereby.
The Company shall be entitled to assume the defense of any such action,
proceeding or investigation, including the employment of counsel and the payment
of all fees and expenses. The Indemnified Party shall have the right to employ
separate counsel in connection with any such action, proceeding or investigation
and to participate in the defense thereof, but the fees and expenses of such
counsel shall be paid by the Indemnified Party, unless (A) the Company has
failed to assume the defense and employ counsel as provided herein, (B) the
Company has agreed in writing to pay such fees and expenses of separate counsel
or (C) an action, proceeding, or investigation has been commenced against both
the Indemnified Party and/or the Company and representation of both the Company
and the Indemnified Party by the same counsel would be inappropriate because of
actual or potential conflicts of interest between the parties. In the case of
any circumstance described in clauses (A), (B) or (C) of the immediately
preceding sentence, the Company shall be responsible for the reasonable fees and
expenses of such separate counsel; provided, however, that the Company shall not
in any event be required to pay the fees and expenses of more than one separate
counsel (and, if deemed necessary by such separate counsel, appropriate local
counsel who shall report to such separate counsel) for all Indemnified Parties.
The Company shall be liable only for settlement of any claim against an
Indemnified Party made with the Company’s written consent. Nothing in this
Section 7.1 shall affect, limit or prejudice the obligations, undertakings and
liabilities of the Company to pay all amounts owing under the Note and all other
Obligations under this Agreement and the other Loan Documents in accordance with
the terms thereof and hereof.
 
7.2  Limitation of Damages.  Neither Investor nor the Company shall in any event
be liable to the other party for special or consequential damages arising from
this Agreement or otherwise related to the Obligations under the Loan Documents.
 
7.3  Survival.  All representations, warranties, covenants and agreements
contained herein or made in writing by the Company or Investor in connection
herewith (except as specifically set forth herein) shall survive the execution
and delivery of this Agreement and other Loan Documents.
 
ARTICLE 8

 
TERMINATION
 
8.1  Termination.  This Agreement and the transactions contemplated under it may
be terminated and abandoned at any time prior to the Closing (notwithstanding
the Company’s receipt of the Required Company Stockholder Approval):
 
(a) by mutual consent in writing of the Company and Investor;
 
(b) (i) by the Investor, if there has been a breach of any covenant of the
Company hereunder, or a breach of any of the representations and warranties of
the Company made in Section 3.1 of this Agreement, or the failure of any
condition to Closing set forth in Section 5.2 hereof, or (ii) by the Company if
there has been a breach of any covenant of the Investor hereunder, a breach of
any of the representations and warranties of the Investor made in Section 3.2 of
this Agreement or a failure of any of the conditions to Closing set forth in
Section 5.3 hereof;
 
(c) by Investor, if Investor shall have determined, in its good faith
discretion, in connection with the completion of its due diligence review of the
Company and the Acquisition Targets that the Company, after giving effect to
such acquisitions and the Equity Investment, is not creditworthy;
 
(d) by the Company or Investor, if there shall be any law of any competent
Governmental Authority that makes consummation of the transactions contemplated
hereby, illegal or otherwise prohibited or if any order of any competent
Governmental Authority prohibiting such transactions is entered and such order
shall become final and non-appealable; and
 
(e) by the Investor if the Closing shall have not occurred on or prior to
December 31, 2006 for any reason whatsoever other than Investor breaching any of
its undertakings hereunder or acting in bad faith.






--------------------------------------------------------------------------------



 



8.2  Effect of Termination.  In the event of the termination of this Agreement
pursuant to Section 8.1, this Agreement, except for the provisions of this
Section 8.2, Article 7 and Section 9.2, shall become void and have no effect,
without any liability on the party of any party to this Agreement or their
respective directors, officers, or stockholders. Notwithstanding the foregoing,
nothing in this Section 8.2 shall relieve any party to this Agreement of
liability for willful breach; provided, however, that if it shall be finally
judicially determined that termination of this Agreement was caused by a willful
breach of this Agreement, then, as the sole remedy of any party aggrieved by
such breach (all other liability being hereby irrevocably waived by such
aggrieved party and such aggrieved party hereby agrees not to assert any such
other liability or any claim in connection therewith), the party to this
Agreement found to have intentionally breached this Agreement shall indemnify
and hold harmless such aggrieved party for the out-of-pocket costs, fees and
expenses of its counsel, accountants, financial advisors and other experts and
advisors incurred in connection with, as well as its other out-of-pocket fees
and expenses directly incident to, the negotiation, preparation and execution of
this Agreement and related documentation and the stockholders’ meeting. The
Company agrees that any determination by the Investor to terminate this
Agreement by virtue of the Investor’s determination, in good faith, that the
Company is not creditworthy shall not give rise to any action by the Company for
wrongful termination of this Agreement.
 
ARTICLE 9

 
MISCELLANEOUS
 
9.1  Successors and Assigns Included in Parties.  Whenever in this Agreement one
of the parties hereto is named or referred to, the heirs, legal representatives,
successors, successors in title and assigns of such parties shall be included,
and all covenants and agreements contained in this Agreement by or on behalf of
the Company or by or on behalf of Investor shall bind and inure to the benefit
of their respective heirs, legal representatives, successors in title and
assigns, whether so expressed or not.
 
9.2  Costs and Expenses.  The Company agrees (a) to pay upon demand all
reasonable out-of-pocket costs and expenses of Investor in connection with
(i) Investor’s due diligence investigation in connection with, and the
preparation, negotiation, execution, delivery of, this Agreement and the other
Loan Documents, and any amendment, modification or waiver hereof or thereof or
consent with respect hereto or thereto and (ii) the administration, monitoring
and review of the Note (including, without limitation, reasonable out-of-pocket
expenses for travel, meals, long distance telephone calls, wire transfers,
facsimile transmissions and copying and with respect to the engagement of
appraisers, consultants, auditors or similar Persons by Investor at any time,
whether before or after the Closing Date, to render opinions concerning the
Company’s financial condition), (b) to pay upon demand all reasonable out of
pocket costs and expenses of Investor in connection with (x) any refinancing or
restructuring of the Note Purchase, whether in the nature of a “work out,” in
any insolvency or bankruptcy proceeding or otherwise and whether or not
consummated, and (y) any amendments, waivers, or extensions and (z) the
enforcement, attempted enforcement or preservation of any rights or remedies
under this Agreement or any of the other Loan Documents, whether in any action,
suit or proceeding (including any bankruptcy or insolvency proceeding) or
otherwise, and (c) to pay and hold Investor harmless from and against all
liability for any intangibles, documentary, stamp or other similar taxes, fees
and excises, if any, including any interest and penalties, and any finder’s or
brokerage fees, commissions and expenses (other than any fees, commissions or
expenses of finders or brokers engaged by Investor), that may be payable in
connection with the transactions contemplated by this Agreement and the other
Loan Documents. All such costs or expenses shall constitute a part of the
Obligations under the Loan Documents.
 
9.3  Assignment.  
 
(a) Investor may not assign this Agreement or any rights or obligations
hereunder, other than to affiliates of Investor, without the prior written
consent of the Company, such consent not to be unreasonably withheld,
conditioned or delayed, provided that any permitted transferee shall agree in
writing to be bound, with respect to the transferred securities, by the
provisions hereof that apply to Investor. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of Investor, except pursuant to a merger, recapitalization or other
business combination transaction in which the surviving entity is a United
States entity and agrees in writing to assume all of the covenants, liabilities
and obligations of the Company hereunder and with






--------------------------------------------------------------------------------



 



respect to which the Investor shall have reasonably determined that such
surviving entity has the same or better credit standing than the Company and
provided that, in any case, no other Default or Event of Default shall then
exist and no blockage, standstill or other similar event shall have been thereby
triggered and still exist in any Intercreditor Agreement with respect to any
Senior Indebtedness. Any assignment contrary to the terms hereof is null and
void and of no force and effect. Notwithstanding the foregoing, nothing in this
Agreement is intended to give any person not named herein the benefit of any
legal or equitable right, remedy or claim under this Agreement, except as
expressly provided herein.
 
(b) The Company shall keep at its principal executive office a register for the
registration of transfers of the Note. The name and address of the holder of the
Note, each transfer thereof and the name and address of each transferee thereof
shall be registered in such register. Prior to due presentment for registration
of transfer, the Person in whose name the Note shall be registered shall be
deemed and treated as the owner and holder thereof for all purposes hereof, and
the Company shall not be affected by any notice or knowledge to the contrary.
Subject to compliance with applicable restrictions on transfer pursuant to
federal and state securities laws, upon surrender of the Note at the principal
executive office of the Company for registration of transfer (duly endorsed or
accompanied by a written instrument of transfer duly executed by the registered
holder of such Note or its attorney duly authorized in writing and accompanied
by the address for notices of the transferee of such Note or part thereof), the
Company shall execute and deliver, at the Company’s expense (except as provided
below), a new Note (as requested by the holder thereof) in exchange therefor, in
an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note (which shall include all capitalized interest with respect
thereto to the extent such interest has not already been represented by the
issuance of a new Note). Subject to the requirements set forth above in this
Section 9.3, each such new Note shall be payable to such Person as such holder
may request and shall be substantially in the form of the old Note being so
replaced. Each such new Note shall be dated and bear interest from the date to
which interest shall have been paid on the surrendered Note or dated the date of
the surrendered Note if no interest shall have been paid thereon. The Company
may require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of the Note.
 
9.4  Time of the Essence.  Time is of the essence with respect to each and every
covenant, agreement and Obligation of the Company hereunder and under all of the
other Loan Documents.
 
9.5  Severability.  If any provision(s) of this Agreement or the application
thereof to any Person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provisions
to other Persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.
 
9.6  Interest and Charges Not to Exceed Maximum Allowed by Law.  Anything in
this Agreement, the Note or any of the other Loan Documents to the contrary
notwithstanding, in no event whatsoever, whether by reason of advancement of
proceeds of the Note, acceleration of the maturity of the unpaid balance of the
Note or otherwise, shall the interest and other charges agreed to be paid to
Investor for the use of the money advanced or to be advanced hereunder exceed
the maximum amounts collectible under applicable laws in effect from time to
time. It is understood and agreed by the parties that, if for any reason
whatsoever the interest or loan charges paid or contracted to be paid by the
Company in respect of the Indebtedness evidenced by the Note shall exceed the
maximum amounts collectible under applicable laws in effect from time to time,
then ipso facto, the obligation to pay such interest and/or loan charges shall
be reduced to the maximum amounts collectible under applicable laws in effect
from time to time, and any amounts collected by Investor that exceed such
maximum amounts shall be applied to the reduction of the principal balance of
the Indebtedness evidenced by the Note and/or refunded to the Company so that at
no time shall the interest or loan charges paid or payable in respect of the
Indebtedness evidenced by the Note exceed the maximum amounts permitted from
time to time by applicable law.
 
9.7  Article and Section Headings; Defined Terms.  Numbered and titled article
and section headings and defined terms are for convenience only and shall not be
construed as amplifying or limiting any of the provisions of this Agreement.
 
9.8  Notices.  Any and all notices, elections or demands permitted or required
to be made under this Agreement shall be in writing, signed by the party giving
such notice, election or demand and shall be delivered personally, telecopied,
or sent by certified mail or overnight via nationally recognized courier service
(such as






--------------------------------------------------------------------------------



 



Federal Express), to the other party at the address set forth below, or at such
other address as may be supplied in writing and of which receipt has been
acknowledged in writing. The date of personal delivery or telecopy (delivery
receipt confirmed) or two (2) Business Days after the date of mailing (or the
next Business Day after delivery to such courier service), as the case may be,
shall be the date of such notice, election or demand. For the purposes of this
Agreement:
 
The address of Investor is:
 
Phoenix Life Insurance Company
c/o Phoenix Investment Management, LLC
56 Prospect Street
Hartford, CT 06115
Attention: Paul Chute, Managing Director
Facsimile: (860) 403-7248
 
with a copy to:
 
Ober Kaler Grimes & Shriver, P.C.
120 East Baltimore Street
Baltimore, Maryland 21202
Attention: Jeffrey S. Kuperstock, Esq.
Facsimile: (410) 547-0699
 
The address of the Company is:
 
Orion HealthCorp, Inc.
1805 Old Alabama Road, Suite 350
Roswell, Georgia 33076
Attention: Terrence L. Bauer
Facsimile: (678) 832-1888
 
with a copy to:
 
Benesch Friedlander Coplan & Aronoff LLP
2300 BP Tower
200 Public Square
Cleveland, Ohio 44114
Attention: Ira C. Kaplan, Esq.
Facsimile: (216) 363-4588
 
9.9  Entire Agreement.  This Agreement and the other written agreements between
the Company and Investor represent the entire agreement between the parties
concerning the subject matter hereof, and all oral discussions and prior
agreements are merged herein; provided, if there is a conflict between this
Agreement and any other document executed contemporaneously herewith with
respect to the Obligations under the Loan Documents, the provision of this
Agreement shall control. The execution and delivery of this Agreement and the
other Loan Documents by the Company were not based upon any fact or material
provided by Investor, nor was the Company induced or influenced to enter into
this Agreement or the other Loan Documents by any representation, statement,
analysis or promise by Investor.
 
9.10  Governing Law; Amendment or Waiver.
 
(a) This Agreement shall be construed and enforced under the laws of the State
of New York without regard to conflicts of laws.
 
(b) This Agreement may be amended, and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it, if
the Company shall obtain the prior written consent of Investor to such
amendment, action or omission to act.






--------------------------------------------------------------------------------



 



9.11  Counterparts.  This Agreement may be executed in any number of
counterparts (including by facsimile and by PDF transmission), each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same Agreement.
 
9.12  Construction and Interpretation.  Should any provision of this Agreement
require judicial interpretation, the parties hereto agree that the court
interpreting or construing the same shall not apply a presumption that the terms
hereof shall be more strictly construed against one party by reason of the rule
of construction that a document is to be more strictly construed against the
party that itself or through its agent prepared the same, it being agreed that
the Company, Investor and their respective agents have participated in the
preparation hereof.
 
9.13  Consent to Jurisdiction; Exclusive Venue.  THE COMPANY HEREBY IRREVOCABLY
CONSENTS TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ALL STATE COURTS SITTING IN NEW YORK CITY FOR
THE PURPOSE OF ANY LITIGATION TO WHICH INVESTOR MAY BE A PARTY AND WHICH
CONCERNS THIS AGREEMENT OR THE OBLIGATIONS UNDER THE LOAN DOCUMENTS. IT IS
FURTHER AGREED THAT VENUE FOR ANY SUCH ACTION SHALL LIE EXCLUSIVELY WITH COURTS
SITTING IN NEW YORK CITY, UNLESS INVESTOR AGREES TO THE CONTRARY IN WRITING. THE
COMPANY WAIVES ANY OBJECTION BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS. THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREE
THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
COMPLYING WITH THE PROVISIONS FOR GIVING NOTICE AS SET FORTH IN THIS AGREEMENT.
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHT OF
INVESTOR TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR TO
PRECLUDE THE ENFORCEMENT BY INVESTOR OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH
FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY
OTHER APPROPRIATE FORUM OR JURISDICTION.
 
9.14  Waiver of Trial by Jury.  INVESTOR AND THE COMPANY HEREBY KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COUNSEL WAIVE TRIAL BY JURY IN ANY ACTIONS,
PROCEEDINGS, CLAIMS OR COUNTERCLAIMS, WHETHER IN CONTRACT OR TORT OR OTHERWISE,
AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATING TO THIS AGREEMENT OR
THE LOAN DOCUMENTS.
 
9.15  No Setoffs, etc.  All payments hereunder and under the Note shall be made
by the Company without setoff, offset, deduction or counterclaim, free and clear
of all taxes, levies, imports, duties, fees and charges, and without any
withholding, restriction or conditions imposed by any governmental authority. If
the Company shall be required by any law to deduct, setoff or withhold any
amount from or in respect of any payment to Investor hereunder or under the
Notes, then the amount so payable to Investor shall be increased as may be
necessary so that, after making all required deductions, setoffs and
withholdings, Investor shall receive an amount equal to the sum it would have
received had no such deductions, setoffs or withholding been made.
 
[Signature Page to Follow]






--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, as of the day and year first above written.
 
THE COMPANY:
 
ORION HEALTHCORP, INC., a Delaware
corporation
 

  By: 
/s/  Terrence L. Bauer


Name: Terrence L. Bauer
Title: President and Chief Executive Officer
 
INVESTOR:
 
PHOENIX LIFE INSURANCE
COMPANY, a New York corporation
 

  By: 
/s/  John H. Beers


Name: John H. Beers
Title: Vice President


